Citation Nr: 1710921	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a rating in excess of 60 percent, effective from February 20, 2008 through November 21, 2010; and a rating in excess of 30 percent effective from November 22, 2010; for coronary artery disease.

4. Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and cataracts.

5. Entitlement to a rating in excess of 10 percent for hypertension.  

6. Entitlement to an initial compensable rating for left ear hearing loss.

7. Entitlement to an effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss.

8. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

9. Entitlement to an effective date earlier than February 20, 2008, for the award of a 60 percent rating for coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Houston, Texas Regional Office(RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU rating.  This matter further comes before the Board from several rating decisions of the Waco, Texas RO, including:  a June 2009 RO rating decision which denied a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and cataracts; a July 2010 RO rating decision which denied service connection for obstructive sleep apnea and denied a rating in excess of 20 percent for hypertension; a June 2012 RO rating decision which granted service connection for left ear hearing loss, and assigned a 0 percent (noncompensable) rating, effective from May 4, 2010; a September 2012 RO rating decision which denied service connection for right ear hearing loss; and a November 2012 RO rating decision which granted an increased 60 percent rating for coronary artery disease, effective from February 20, 2008, and a 30 percent rating for coronary artery disease, effective from November 22, 2010.

The issues of entitlement to service connection for obstructive sleep apnea, entitlement to a compensable rating for left ear hearing loss, entitlement to a TDIU rating, and entitlement to an effective date earlier than February 20, 2008, for the award of a 60 percent rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, his right ear hearing loss disability is likely related to active military service.

2. Effective from February 20, 2008 through November 21, 2010, the Veteran's coronary artery disease has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3. Effective from November 22, 2010, the Veteran's coronary artery disease has not been productive of any episodes of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

4. The Veteran's diabetes mellitus with erectile dysfunction and cataracts requires the use of oral medication and a restricted diet; regulation of activities has not been shown.

5. The Veteran's hypertension is manifested by the requirement of continuous medication, with diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200.

6. The Veteran's formal claim for service connection for left ear hearing loss was received on May 4, 2010; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1. Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2. For the period prior to November 22, 2010, the criteria for a 60 percent rating for the Veteran's coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).

3. Effective from November 22, 2010, the criteria for a rating in excess of 30 percent for the Veteran's coronary artery disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.104, DC 7005 (2016).

4. The criteria for a rating in excess of 20 percent, for diabetes mellitus with erectile dysfunction and cataracts, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

5. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

6. An effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss is denied. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in January 2007, August 2008, April 2010, and August 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The VA examinations in January 2009, April 2010, and November 2010, each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Additionally, the Board notes that neither the Veteran nor his representative has argued that the 2009 or 2010 VA examinations are inadequate, or that his symptoms of coronary artery disease, diabetes mellitus, or hypertension, have worsened since that time.  The record likewise does not indicate that the previous examination no longer reflects the current state of the Veteran's disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (1995).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for Right Ear Hearing Loss

The Veteran contends his current right ear hearing loss was caused by noise exposure in service.  He contends he drove a truck in Vietnam which was extremely loud, and that he also had to fuel tanks and other equipment that were very loud.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding existence of current disability, review of the audiometric testing conducted at the November 2010 VA examination reveals that the Veteran has right (and left) hearing loss disability as defined by 38 C.F.R. § 3.385. 

On the November 2010 VA examination, the Veteran reported he worked in transportation while serving in the Army, and claimed military noise exposure to tanks, jet engines and explosions.  He reported that after his separation from service, he worked 30 years as a truck driver, and also reported recreational noise exposure to motorcycles.  The VA examiner opined that the Veteran's current right ear hearing loss was not related to military service and that his left ear hearing loss was at least as likely as noted related to military service.  For rationale, the examiner noted that review of the claims file revealed that the Veteran's hearing acuity at enlistment was within normal limits, but that at separation, the Veteran presented with right ear hearing acuity within normal limits, without significant threshold shifts, and left ear hearing loss that was not disabling, but with identification of a significant threshold shift at 3000 Hertz.  Based on this VA examiner's opinion, service connection for left ear hearing loss was granted.

With regard to a relationship between right ear hearing loss and noise exposure in service, the Board notes that the Veteran is competent to report that he was exposed to noise in service and that he has had hearing loss since then.  To the extent that the November 2010 VA audiological examiner opined that the Veteran's right ear hearing loss was not related to his military service, the Board finds such opinion is of limited probative value as the opinion was based on a finding that at separation, the Veteran presented with right ear hearing acuity within normal limits, without significant threshold shifts.  In that regard, the Board notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385), is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As noted above, in granting service connection for left ear hearing loss, VA conceded the Veteran's excessive noise exposure in service.  In light of this, as well as his credible lay history of having right ear hearing loss during and since service, and a finding of right ear hearing loss disability under 38 C.F.R.  3.385 during the pendency of the claim, the Board finds that the competent evidence is in relative equipoise as to whether the Veteran's right ear hearing loss may be related to service.  Accordingly, resolving reasonable doubt in his favor, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Coronary Artery Disease

The Veteran contends he should be entitled to a rating in excess of 60 percent effective prior to November 22, 2010, and a rating in excess of 30 percent from November 22, 2010, for his service-connected coronary artery disease.

The Veteran's coronary artery disease has been evaluated under Diagnostic Code (DC) 7005 which provides that a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

Having reviewed the complete record, the Board finds that the competent evidence does not support the criteria for higher ratings prior to or effective from November 22, 2010, for coronary artery disease, under DC 7005.  

Review of the record shows that on a VA echocardiogram report dated February 20, 2008, a left ventricular ejection fraction (LVEF) of 50 percent was noted.  Thereafter, in May 2008, it was noted that the heart was normal size, and that overall, the LVEF appeared at the lower limit of normal.  Further, prior to November 22, 2010, the competent evidence of record shows no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, a disability rating in excess of 60 percent for coronary disease is not warranted prior to November 22, 2010.

The Board notes that review of the record effective from November 22, 2010 (the date of the most recent VA examination), the criteria for a rating in excess of 30 percent for coronary artery disease, have not been met or approximated.  On the VA examination in November 2010, the Veteran's stress test revealed a maximum workload of 7 METs, and his heart size was noted to be normal on x-ray and electrocardiogram.  Testing for left ventricular dysfunction was conducted and revealed an ejection fraction of greater than 50 percent, and it was noted that at that time, his cardiac status was improved and his functional capacity was normal.  VA treatment records show that in October 2013, the Veteran underwent an exercise tolerance test which showed a workload greater than 4 METs, and included no report of chest pain or anginal symptoms, and it was noted that he could walk greater than one mile without problems and that he did so regularly.  It was also noted that he had had a myocardial infarction in 1990 with coronary stents placed, but no further cardiac events since that time.  It was also noted in November 2013 that he did not have a diagnosis and/or history of congestive heart failure.  Thus, effective from November 22, 2010, there has been no showing or report of congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness or syncope, o, or LVEF of 30 to 50 percent, to support the assignment of a rating in excess of 30 percent.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's coronary artery disease must be determined based on the medical evidence of record.  As of November 22, 2010, and going forward, the medical evidence does not support a rating greater than 30 percent.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case, either prior to or effective from November 22, 2010, as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  38 C.F.R. § 4.104, DCs 7000-7123.  The Veteran has a history of myocardial infarction; however, the rating criteria for myocardial infarction are the same as those used to rate coronary artery disease.  38 C.F.R. § 4.104, DCs 7005, 7006.  Thus, all potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is therefore against a rating in excess of 60 percent for the period prior to November 22, 2010, and a rating in excess of 30 percent effective from November 22, 2010, for the Veteran's coronary artery disease.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claims for higher ratings prior to and effective from November 22, 2010, must be denied.  See Hart v. Mansfield, supra; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2. Diabetes Mellitus

The Veteran contends that he should be entitled to a rating in excess of 20 percent for his service-connected diabetes mellitus with erectile dysfunction and cataracts.  

Diabetes mellitus is rated pursuant to DC 7913, which warrants the assignment of a 20 percent rating if insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, are required.  A 40 percent rating is assigned if insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is assigned if insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913.  In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011). 

VA treatment records show that in May 2002, it was noted that the Veteran was newly diagnosed diabetes, and treatment included oral agents.  In September 2003, the Veteran was provided an ADA (American Diabetic Association) menu and the menu was explained.  In December 2007, it was recommended that the Veteran follow a diabetic diet.  In April 2008, it was noted that the Veteran was trying to modify his diet and to exercise so he would not have to go on insulin.  He was instructed on a prescribed exercise program, and how to implement and maintain exercise.  In July 2008, he was started on insulin.  Subsequent treatment records in 2008 show that his insulin dose was increased on several occasions, and that it was recommended he continue to follow a low fat low calorie ADA diet.  In May 2009, it was noted that the Veteran had an elevated BMI and could benefit from participation in the "MOVE Weight Management Program".  In January 2010, it was noted that he followed a regular diet and avoided fried foods; he had tried to stay on a 1200 calorie diet but was miserable.  In February 2010, it was recommended that the Veteran continue a meal plan at home of consistent carbohydrate intake, and he was to "increase activity level per clearance from MD/provider".  In July 2010, it was noted that the Veteran was trying to maintain his weight with a low calorie/low fat diet and regular exercise.  VA treatment records show that in September 2012, the Veteran was encouraged to continue "within limits regular routine exercise".  In April 2013, the Veteran was advised to exercise.  In March 2013, it was noted that the Veteran should try to maintain ideal body weight with low calorie/low fat diet and regular exercise.

In reviewing the competent evidence of record, the Board notes that the medical evidence of record clearly establishes that, throughout the appeal period, the Veteran's diabetes mellitus has required the daily use of insulin and a restricted diet for diabetic control, but has not required restriction of activities.  In fact, he has been encouraged to do regular exercise as a part of the treatment for his diabetes. Thus, the competent evidence of record does not show that at any point during the appeal period, regulation of activity, the element required for the assignment of the next higher schedular evaluation of 40 percent, has been present.  38 C.F.R. § 4.119, DC 7913.  

The Board also notes that the Veteran does have compensable complications of diabetes that have already been rated separately to include his award of special monthly compensation (SMC) for loss of use of a creative organ (erectile dysfunction), effective from December 1, 2005.

In conclusion, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's diabetes mellitus with erectile dysfunction and cataracts.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

3. Hypertension

The Veteran's service-connected hypertension has been rated 10 percent disabling under Diagnostic Code (DC) 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or for an individual who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Higher evaluations are provided for greater diastolic and systolic blood pressure levels.  38 C.F.R. § 4.104, DC 7101. 

VA treatment records included numerous blood pressure readings during the period of appeal, to include the following:  128/87 in March 2007; 123/61 in March 2008; 126/77 in April 2008; 127/81 in January 2010; 151/89 in April 2010; 126/66 in August 2010; 129/74 in May 2011; 144/76 in September 2011; 136/84 in April 2012; 127/63 in August 2013; 152/97, 143/90, 128/73, 157/91, 142/77, 134/68 in October 2013; 141/62 in December 2013; 162/83 in January 2014; 134/77 in May 2014; 141/80 in March 2015; and 134/77 in June 2015.   

On the VA orthopedic examination in November 2010, the Veteran's blood pressure readings were as follows:  130/70, 130/80, and 140/68.  On the VA examination for hypertension in November 2010, the Veteran's blood pressure readings were recorded as 155/94, lying down; 154/91, sitting; and 161/88 standing.  

In considering the Veteran's claim, as noted above, to obtain the next higher rating of 20 percent, for hypertension, the evidence of record must indicate diastolic pressure readings predominantly 110 or more, or systolic pressure must be predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  However, a careful review of the record shows that although the Veteran's blood pressure readings, dated from 2007 through 2014, have varied somewhat over time, all of the blood pressure readings for the period under consideration herein have remained below 200 (for systolic) and below 110 (for diastolic), and that there have been no blood pressure readings which have exceeded 200 (for systolic) or 110 (for diastolic).  

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has been manifested by diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more during the appeal period.  38 C.F.R. § 4.104, DC 7101.  The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated hypertension.  However, while the record contains references to elevated blood pressure, the Board notes that at no time have his blood pressure readings approximated the criteria for an increased, 20 percent rating for hypertension.  The Board also acknowledges that the Veteran takes continuous medications for his hypertension, but notes that this is contemplated in the currently assigned 10 percent rating.  Accordingly, based on the foregoing, the Board concludes that the criteria for a rating in excess of 10 percent for hypertension have not been met or approximated at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.104, DC 7101.  In summary, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for the service-connected hypertension, and the claim must therefore be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, supra.

4. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008), but finds that in this case, the record does not show that the Veteran's coronary artery disease, diabetes mellitus, and hypertension are so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities noted above are inadequate.  With regard to coronary artery disease, the Board notes that the rating criteria contemplate the Veteran's coronary artery disease symptoms as they address taking medication, functional impairment as measured by METS, fatigue, dyspnea, angina, dizziness, and syncope.  Furthermore, the rating criteria, DC 7005, provides for higher ratings for more severe symptoms.  Likewise, the Veteran's diabetes mellitus has been medically managed by use of oral medications and regulation of diet, which are specifically provided for under DC 7913, which also provides for higher ratings for more severe symptoms.  The criteria also contemplate the Veteran's diabetic complications, which are separated rated as appropriate.  Finally, the Veteran's hypertension symptoms are contemplated by DC 7101, which considers blood pressure levels in determining the severity of hypertension, and provides for higher ratings for higher blood pressure levels and more severe symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).
IV. Earlier Effective Date 

The Veteran contends he should be entitled to an effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999). A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The record reflects that the Veteran initially filed a claim for service connection for hearing loss that was received in May 2010.  Thus, the claim was not received within one year after his separation from service in February 1970.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  Turning to the question of whether in this case the Veteran submitted an informal claim for service connection for hearing loss prior to that date, the Board finds that he did not, under either § 3.155 or § 3.157.  The Veteran contends he should be entitled to an earlier effective date, however, he has not presented any argument in this regard nor has he identified any record(s) which he believes to have been an informal claim for hearing loss.  A review of the record shows that no communication was ever filed prior to May 2010 indicating the Veteran's intent to apply for service connection for left ear hearing loss.  38 C.F.R. § 3.155.  Because service connection for left ear hearing loss had not been granted prior to May 2010, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  As noted above, however, the effective date of the award will be the date of receipt of the claim (herein, May 4, 2010), or the date entitlement arose (arguably the date of the VA examination on November 22, 2010), whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (emphasis added).  Comparing the dates that entitlement arose and date of receipt of claim, the Board concludes that an effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss, is not warranted.


ORDER

Service connection for right ear hearing loss is granted.

A rating in excess of 60 percent, prior to November 22, 2010, for coronary artery disease, is denied.

A rating in excess of 30 percent, from November 22, 2010, for coronary artery disease is denied.

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and cataracts is denied.

A rating in excess of 10 percent for hypertension is denied.  

An effective date earlier than May 4, 2010, for the grant of service connection for left ear hearing loss is denied.

REMAND

The Veteran contends that his obstructive sleep apnea is related to his service-connected diabetes.  In October 2011, in support of his claim, the Veteran submitted reports of two medical studies which investigated whether there was a relationship between sleep apnea and diabetes.  He also submitted a document from the International Diabetes Foundation (IDF) titled "The IDF Consensus Statement on Sleep Apnea and Type 2 Diabetes".  In one of the medical studies, titled "Sleep-Disordered Breathing and Type 2 Diabetes: A report from the International Diabetes Federation Taskforce on Epidemiology and Prevention", there is a notation that "the autonomic dysfunction resulting from diabetes may increase the risk of OSA" (obstructive sleep apnea). 

On a VA examination dated in June 2013, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result his service-connected diabetes mellitus.  For rationale, the examiner explained that obstructive sleep apnea is related to the structure of the oropharynx, jaw, body habitus, and other structural conditions, and stated that the articles in the claims file indicated complications of obstructive sleep apnea, and not that obstructive sleep apnea was secondary to diabetes.  

The Board notes, however, that although the June 2013 VA examiner addressed whether the Veteran's service-connected diabetes mellitus could have caused obstructive sleep apnea, he did not address whether the Veteran's service-connected disability could have aggravated his sleep apnea.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995 (en banc) (indicating that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Therefore, the Board concludes that another VA opinion is warranted.

The Board finds that the Veteran's claim for an initial compensable rating for left ear hearing loss is inextricably intertwined with the claim granted herein, and that adjudication for a rating decision, bilaterally, should be conducted by the AOJ in the first instance.  Appellate adjudication on the merits for the left ear is inappropriate in lieu of the grant of service connection for the right ear, decided herein, as it requires the application of a wholly separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the right ear, which has not been determined, in the first instance, by the AOJ.  38 C.F.R. § 4.85(h) Table VII.  Therefore, a rating decision of the now service-connected bilateral hearing loss is required by the AOJ, prior to any appellate review and adjudication by the Board.

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, with regard to the issue of entitlement to an effective date earlier than February 20, 2008, for the award of a 60 percent rating for coronary artery disease, the record shows that in a November 2012 rating decision, the Veteran was granted an increased 60 percent rating for coronary artery disease, effective from February 20, 2008, and a 30 percent rating from November 22, 2010.  The Veteran filed a notice of disagreement (NOD) with that decision in December 2012, stating that he was not satisfied with the November 2012 rating decision.  In particular, he "[sought] Bord review of all issues in the decision, including the failure to award a higher percentage and earlier effective date for coronary artery disease (Nehmer granted)" (emphasis added).  The RO responded to December 2012 by issuing a statement of the case (SOC) that addressed only the matter of the ratings to be assigned for the Veteran's coronary artery disease; it did not address the matter of the effective date assigned.  See September 2014 SOC.  As the RO has not issued an SOC in this matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.9(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Regarding the claim for an effective date earlier than February 20, 2008, for the award of a 60 percent rating for coronary artery disease, review the file and issue an appropriate SOC addressing that matter.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

2. Regarding the claim for service connection for obstructive sleep apnea, forward the claim to the VA examiner who provided the June 2013 VA examination report and opinion, for a supplemental opinion.  The examiner should review the Veteran's claims folder, and be requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected diabetes mellitus.  The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  If the original VA examiner (from 2013) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

2. Adjudicate and assign a rating for the Veteran's service-connected bilateral hearing loss, based on the competent evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted.  Any additional audiometric examinations required to determine the present disability level of the Veteran's service-connected hearing loss should be performed.

3. After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


